DETAILED ACTION
Response to Amendment
The Amendment filed November 12, 2020 has been entered. Claims 1 and 3 – 6 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 and 3 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an electronic part” and “the electronic part includes first and second electronic parts” in lines 13 and 16 respectively. It is unclear as to how “an electronic part” claimed as singular includes multiple electronic parts. The specification discloses electronic parts E1 to E3 mounted on the circuit board 60 (see fig. 1A), thus making it unclear as to how a single electronic part (E1 or E2 or E3) further defines or has other electronic parts.
Claim 3 recites the limitation “the discharge pipe portion is provided with a third part supporting portion that supports the electronic part”. In view of the specification and figures, it is unclear as to how the discharge pipe portion (12) has this feature of “third part supporting portion”.
Claims 3 – 6 are rejected for being dependent on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 and 3 – 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pawellek et al. (US 2018/0238348 – herein after Pawellek).
In reference to claim 1, Pawellek discloses an electric pump (figs. 1-2), comprising:
a motor (2);
an impeller (20) rotated by the motor; 
a motor housing portion (27) that houses the motor; 
an impeller housing portion (1) that houses the impeller (20) and is positioned at one side (right side in view of fig. 1) with respect to the motor housing portion (27) in a rotation axis of the motor (axis being in a horizontal direction in view of fig. 1); 
an introduction pipe portion (13) that introduces a fluid into the impeller housing portion and is positioned at the one side with respect to the motor housing portion (right side in view of fig. 1); 
a discharge pipe portion (12 or the portion of the casing 1 that defines 12 or region in casing 1 near the element 12 {shaded region “a” in fig. A below}) that discharges the fluid from the impeller housing portion; and
a printed circuit board (3, in fig. 3) electrically connected to a coil (see ¶55) of the motor and positioned at the one side with respect to the motor housing portion (right side in view of fig. 1); and
an electronic part (i.e. electronic component(s)) mounted on the printed circuit board (as seen in fig. 3), wherein:
the printed circuit board includes a cutout portion (i.e. circular central opening  in the board 3 through which element 33 passes through) and faces the impeller housing portion,
the electronic part includes first and second electronic parts (see fig. A below; in view of ¶55: 2nd electronic part being electrical wires or supply lines that passes through 15) that differ from each other in height from the printed circuit board (3),
the impeller housing portion (1) is provided with first and second part supporting portions (first supporting part being 30 and second supporting part being 15) that respectively support the first and second electronic parts,
the first and second part supporting portions differ from each other in height from the impeller housing portion (both supporting portions have different heights if surface point by “14” on impeller housing portion 1 is regarded as a reference point),

the first part supporting portion (30) includes a plurality of support ribs (see fig. A below).

    PNG
    media_image1.png
    687
    822
    media_image1.png
    Greyscale

Fig. A: Edited fig. 1 of Pawellek to show claim interpretation.
In reference to claim 3, Pawellek discloses the electric pump, wherein the discharge pipe portion (12) is positioned at the one side with respect to the motor housing portion.
In reference to claim 4, Pawellek discloses the electric pump, wherein the printed circuit board (3) faces the discharge pipe portion (bottom side of 3 faces the a third part supporting portion (31) {some portion of 31 would be near the region where element 12 is located} that supports the electronic part (indirectly) {element 31 supports the circuit board 3 which has electronic part mounted on it}.
In reference to claim 5, Pawellek discloses the electric pump, wherein the impeller housing portion (1) is provided with a board supporting portion (31) that supports the printed circuit board (3).
In reference to claim 6, Pawellek discloses the electric pump, wherein the printed circuit board (3) faces the discharge pipe portion (bottom side of 3 faces the discharge pipe portion), and the discharge pipe portion is provided with a board supporting portion (31) {some portion of 31 would be near the region where element 12 is located} that supports the printed circuit board (3).
Response to Arguments
Applicant’s arguments, dated 11/12/2020, with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
/CHIRAG JARIWALA/Examiner, Art Unit 3746